UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-20476 INDEPENDENCE TAX CREDIT PLUS L.P. (Exact name of registrant as specified in its charter) Delaware 13-3589920 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 317-5700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No PART I – Financial Information Item 1. Financial Statements. INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Consolidated Balance Sheets September 30, March 31, (Unaudited) (Audited) ASSETS Operating Assets Property and equipment, at cost, net of accumulated depreciation of $21,745,248 and $23,567,229, respectively $ $ Cash and cash equivalents Cash held in escrow Deferred costs, net of accumulated amortization of $288,022 and $281,545, respectively Other assets Total operating assets Assets from discontinued operations (Note 6) Property and equipment held for sale, net of accumulated depreciation of $4,549,535 and $2,238,886, respectively Net assets held for sale Total assets from discontinued operations Total assets $ $ LIABILITIES AND PARTNERS’ (DEFICIT) CAPITAL Operating Liabilities Mortgage notes payable $ $ Accounts payable Accrued interest payable Security deposits payable Due to local general partners and affiliates Due to general partners and affiliates Total operating liabilities Liabilities from discontinued operations (Note 6) Mortgage notes payable of assets held for sale Net liabilities held for sale Total liabilities from discontinued operations Total liabilities Commitments and contingencies (Note 7) Partners’ (deficit) capital Limited partners (76,786 BACs issued and outstanding) ) ) General partners Independence Tax Credit Plus L.P. total ) ) Noncontrolling interests ) Total partners’ (deficit) capital ) ) Total liabilities and partners’ (deficit) capital $ $ See accompanying notes to consolidated financial statements. - 2 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Six Months Ended September 30, 2009* 2009* Revenues Rental income $ Other income Total revenues Expenses General and administrative General and administrative-related parties (Note 2) Repairs and maintenance Operating Taxes Insurance Financial, principally interest Depreciation and amortization Total expenses from operations Loss from operations ) Income from discontinued operations Net income (loss) Net loss attributable to noncontrolling interests from operations Net loss (income) attributable to noncontrolling interests from discontinued operations ) ) Net loss (income) attributable to noncontrolling interests ) ) Net income (loss) attributable to Independence Tax Credit Plus L.P. $ $ ) $ $ ) Loss from operations – limited partners $ ) $ ) $ ) $ ) Income (loss) from discontinued operations (including gain (loss) on sale of properties) – limited partners ) ) Net income (loss) – limited partners $ $ ) $ $ ) Number of BACs outstanding Loss from operations per weighted average BAC $ ) $ ) $ ) $ ) Income (loss) from discontinued operations per weighted average BAC ) ) Net income (loss) per weighted average BAC $ $ ) $ $ ) *Reclassified for comparative purposes. See accompanying notes to consolidated financial statements. - 3 - INDEPENDENCE TAX CREDIT PLUS L.P. AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ (Deficit) Capital (Unaudited) Total Limited Partners General Partner Noncontrolling Interests Partners’ (deficit) capital – April 1, 2010 $ ) $ ) $ $ Net (loss) income (64,499 ) (3,667,777 ) Distributions (965,708 ) 0 0 (965,708 ) Partners’ (deficit) capital – September 30, 2010 $ ) $
